


FOURTH AMENDMENT TO THE
HOLLYFRONTIER CORPORATION
LONG-TERM INCENTIVE COMPENSATION PLAN


(Formerly designated the Holly Corporation Long-Term Incentive Compensation
Plan)


THIS FOURTH AMENDMENT (the “Fourth Amendment”) to the HollyFrontier Corporation
Long-Term Incentive Compensation Plan, as amended from time to time (the
“Plan”), is made by HollyFrontier Corporation (the “Company”).


W I T N E S S E T H:


WHEREAS, the Company previously adopted the Plan, under which the Company is
authorized to grant equity-based incentive awards to certain employees and other
service providers of the Company and its subsidiaries;


WHEREAS, Section 10(f) of the Plan provides that the Company’s board of
directors (the “Board”) may amend the Plan from time to time without approval of
the stockholders of the Company, except that any amendment to the Plan of which
approval of the stockholders is required by any federal or state law or
regulation or the rules of any stock exchange on which the shares of the Company
are listed or quoted must be approved by the stockholders of the Company;


WHEREAS, the Board has determined that it is desirable to submit for approval to
the stockholders of the Company, at the Company’s 2015 Annual Meeting of
Stockholders, the material terms of the Plan, including the employees eligible
to participate therein, the maximum compensation payable under the Plan and the
business criteria that may be used for setting performance goals under the Plan,
for purposes of satisfying the “performance-based compensation” exemption under
section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
which requires the material terms of the Plan to be disclosed to and approved by
the Company’s stockholders no later than the first stockholder meeting that
occurs in the fifth year following the year in which the stockholders previously
approved the Plan;


WHEREAS, in connection with such approval, the Board has determined that it is
desirable to adopt the Fourth Amendment, effective as of May 13, 2015 (the
“Effective Date”) and subject to approval by the stockholders of the Company, to
(i) restate (without any making any changes thereto) the employees eligible to
participate in the Plan and the maximum compensation payable under the Plan, and
(ii) add additional business criteria that may be used for setting performance
goals under the Plan.






--------------------------------------------------------------------------------




NOW, THEREFORE, the Plan shall be amended as of the Effective Date, subject to
approval by the Company’s stockholders, as set forth below:


1.     The defined term “Eligible Person” in Section 2(j) of the Plan is hereby
restated in its entirety as follows:


(j) “Eligible Person” means any current or proposed officer, director, or key
employee or consultant whose services are deemed to be of potential benefit to
the Company or any of its Subsidiaries. An employee on leave of absence may be
considered as still in the employ of the Company or a Subsidiary for purposes of
eligibility for participation in the Plan.


2.     Section 5 of the Plan is hereby restated in its entirety as follows:


5. Eligibility; Per Person Award Limitations. Awards may be granted under the
Plan only to Eligible Persons. In each fiscal year or 12-month period, as
applicable, during any part of which the Plan is in effect, an Eligible Person
may not be granted (a) Awards, provided for in Sections 6 and 7 of the Plan,
relating to more than 1,200,000 Shares, subject to adjustment in a manner
consistent with any adjustment made pursuant to Section 10 of the Plan, or (b)
Awards, provided for in Section 8 of the Plan, with a value at the time of
payment which exceeds the Fair Market Value of 1,200,000 Shares as of the date
of grant of the Award.


3.    Section 8(b)(ii) of the Plan is hereby deleted in its entirety and
replaced with the following:


(ii) Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified Subsidiaries, divisions
or business or geographical units of the Company (except with respect to the
total stockholder return and earnings per share criteria), shall be used by the
Committee in establishing performance goals for Performance Awards granted to a
Covered Employee: (A) earnings, earnings per share, earnings before interest,
taxes, depreciation and/or amortization and/or operating earnings after interest
expense and/or before incentives, service fees and/or extraordinary or special
items; (B) gross or net income, income per share or income per share from
operations; (C) revenues; (D) cash flow, cash flow per share, cash flow from
operating activities, cash flow before




--------------------------------------------------------------------------------




financing activities or cash flow return; (E) targeted cash balances; (F) return
on net assets; (G) return on assets; (H) return on investment; (I) return on
capital or return on capital employed; (J) return on equity; (K) stock price;
(L) cost controls; (M) economic value added; (N) gross margin; (O) reductions or
savings; (P) operating income; (Q) safety performance and/or incidence rate,
including process safety performance, reliability, capacity utilization and lost
economic opportunity; (R) total stockholder return; (S) debt reduction or
management or compliance with debt covenants, (T) net profit margin; (U)
refinery reliability; (V) operating margin; (W) contribution margin; (X) market
share; (Y) effective equipment utilization; (Z) achievement of savings from
business improvement projects; (AA) capital projects deliverables; (BB)
performance against environmental targets; (CC) satisfactory internal or
external audits; (DD) operating expense, (EE) cost management, and (FF) any of
the above goals determined on an absolute or relative basis, as a ratio with
other business criteria or as compared to the performance of a published or
special index deemed applicable by the Committee, including, but not limited to,
the Standard & Poor’s 500 Stock Index or a group of comparable companies,
pre-tax or after-tax, before or after special charges, or any combination of the
foregoing. The Committee may, at the time the performance goals in respect of a
Performance Award are established, provide for the manner in which actual
performance and performance goals with regard to the business criteria selected
will reflect the impact of specified events during the relevant performance
period, which may mean excluding the impact of any or all of the following
events or occurrences for such performance period: (a) asset write-downs or
impairments to assets; (b) litigation, claims, judgments or settlements; (c) the
effect of changes in tax law or other such laws or regulations affecting
reported results; (d) accruals for reorganization and restructuring programs;
(e) any extraordinary, unusual or nonrecurring items as described in the
Accounting Standards Codification Topic 225, as the same may be amended or
superseded from time to time; (f) any change in accounting principles as defined
in the Accounting Standards Codification Topic 250, as the same may be amended
or superseded from time to time; (g) any loss from a discontinued operation as
described in the Accounting Standards Codification Topic 360, as the same may be
amended or superseded from time to time; (h) goodwill impairment charges; (i)
operating results for any business acquired during the calendar year; (j) third
party expenses associated with any investment or acquisition by the Company or
any Subsidiary; (k) any amounts accrued by the Company or its Subsidiaries
pursuant to




--------------------------------------------------------------------------------




management bonus plans or cash profit sharing plans and related employer payroll
taxes for the fiscal year; (l) any discretionary or matching contributions made
to a savings and deferred profit-sharing plan or deferred compensation plan for
the fiscal year; (m) interest, expenses, taxes, depreciation and depletion,
amortization and accretion charges; and (n) marked-to-market adjustments for
financial instruments. In addition, Performance Awards may be adjusted by the
Committee in accordance with the provisions of Section 10. The adjustments
described in this paragraph shall only be made, in each case, to the extent that
such adjustments in respect of a Performance Award would not cause the Award to
fail to qualify as “performance-based compensation” under section 162(m) of the
Code.


4.    A new Section 8(c) is hereby added to the Plan to read as follows:


(c)    Performance Award Pool. The Committee may establish an unfunded pool,
with the amount of such pool calculated using an objective formula based upon
the level of achievement of a performance goal or goals with respect to one or
more of the business criteria selected from the list set forth in this Section 8
during the given performance period, as specified by the Committee. The pool may
be funded as to a specified dollar amount or a number of Shares. The Committee
may specify the amount of the pool as a percentage of any of such business
criteria, a percentage in excess of a threshold amount with respect to such
business criteria, or as another amount which need not bear a direct
relationship to one or several business criteria but shall be objectively
determinable and calculated based upon the level of achievement of
pre-established goals with regard to the business criteria.
    
RESOLVED FURTHER, that except as provided above, the Plan shall continue to read
in the current state.


[Remainder of Page Intentionally Left Blank]








